W. O. MURRAY, Chief Justice.
This suit was instituted by Robert S. Bell against George Shaffer and James Deaton to recover an alleged very valuable registered quarter horse stallion or in the alternative the value of such horse, alleged to be $2,000.
The trial court found that in May, 1954, Bell sold the horse to Shaffer for the sum of $75, and that he did not loan the horse to Shaffer as contended by Bell. Recovery of the horse or the value thereof was denied to Bell, but he was granted judgment in the sum of $75 against Shaffer, which the trial court found was the unpaid purchase price of the horse. Deaton was dismissed from the suit.
Robert S. Bell has prosecuted this appeal. He contends that the evidence does not support the finding of the court that he sold the horse to Shaffer in May, 1954. We overrule this contention. The evidence of the disinterested witness Raymond Weisehan was sufficient to support this finding.
Appellant next contends that the court should have found there was no written bill of sale evidencing the sale, and, further, that Article 1482 of the Penal Code makes a sale of a horse without a written bill of sale unlawful.
The effect of the Civil Statutes, Art. 6983 and Art. 7005, Vernon’s Ann.Civ. Stats., has the effect of exempting Hidalgo County from the written bill of sale’s provision of the statutes.
Among the annotations under Art. 1482, Vernon’s Ann.Penal Code, we find the following:
“Those counties exempt by Article 7005, R.C.S., as amended in 1945, are exempt from laws regulating the inspection of hides and animals and bill of sale required for same.” Op.Atty.Gen., 1946, No. 0-7242.
The judgment is affirmed.